                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 ANGELA EVERSON RAY, et al.,

                       Plaintiffs,

        v.                                              Civil Action 2:21-cv-4378
                                                        Judge Sarah D. Morrison
                                                        Magistrate Judge Chelsey M. Vascura
 ELAINE BRYANT, et al.,

                       Defendants.



                                            ORDER

       Defendants commenced proceedings in this Court by filing a Notice of Removal from the

Court of Common Pleas for Franklin County, Ohio on September 9, 2021, along with a notice of

compliance under the removal statue and a copy of Plaintiffs’ state court complaint. (ECF Nos.

1–3.) None of these documents contains a certificate of service, and the Court is unable to

discern whether Defendants served Plaintiffs with any of these documents. Counsel for Plaintiffs

is not credentialed in the Court’s CM/ECF system, so there is no indication that she received

service electronically. Defendants are DIRECTED to ascertain whether their filings were

properly served, and if not, to serve them. For each filing, Defendants are DIRECTED to file

on the docket a Certificate of Service that complies with Federal Rule of Civil Procedure 5(d)

and Southern District of Ohio Civil Rule 5.2(a) WITHIN 7 DAYS of the date of this Order.

       IT IS SO ORDERED.



                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE
